Appeal from an order of the Supreme Court at Special Term which denied defendants’ motions to modify and limit the scope and subjects of their respective examinations before trial, as specified in plaintiff’s notices thereof. The examinations sought are in some respects more extensive and burdensome than the present necessities of the litigation require and the order appealed from is therefore modified, on the law and the facts (1) so as to dispense with the production of original papers used upon the prior proceedings in the action, without prejudice to a later application, upon good cause shown, to require the production of specific documents; (2) so as to limit any examination concerning the financial circumstances of defendant Ernest B. Morris to the nature and extent of his assets, his debts and liabilities and his income, each during the period from February 1, 1961 to August 2, 1961; and (3) so as to direct that such examination be conducted before Honorable Roger W. Daniels, as a Justice of the Supreme Court, commencing on the 15th day of June, 1964, at 10:00 a.m., at the County Court House in the City of Albany; and, as so modified, affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.